10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:20-cv-00941-AB-KS Document 18 Filed 05/27/20 Page 1of1 Page ID #:75

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Mia Labowitz, Case No.: 2:20-cv-00941-AB-KS
Plaintiff, Hon. André Birotte Jr.

ORDER FOR DISMISSAL WITH
VS. PREJUDICE

David Andrew Gordon, Trustee of the Jacob
& Arlene Gordon Family Trust dated
August 30, 1983; and Does 1-10,

Defendants.

 

 

Pursuant to Federal Rule of Civil Procedure 41, the Court, having considered the

documents before it, and being fully advised finds as follows:
IT IS HEREBY ORDERED THAT:

Plaintiff Mia Labowitz’s (“Plaintiff”) action against David Andrew Gordon, Trustee
of the Jacob & Arlene Gordon Family Trust dated August 30, 1983 (“Defendant”)

is dismissed with prejudice. (s LB

Dated: May 27, 2020
Hon. André Birotte Jr.

United States District Judge

 

1

 

 

 

ORDER FOR DISMISSAL WITH PREJUDICE

 
